This was an action by appellant against the appellee to recover damages for personal injuries received while a passenger on one of the trains of appellee. A demurrer was sustained to the amended complaint of appellant, and, refusing to plead further, judgment was rendered in favor of appellee.
The complaint on its face shows that the cause of action was for injuries to the person and that it occurred more than two years before the beginning of the action. It is alleged 1.  that the injury to the appellant was received on October 24, 1927, and the complaint was filed on December 17, 1931. Therefore the statute of limitations had run on the cause of action. § 302, Burns 1926, § 2-602, Burns 1933, § 61, Baldwin's 1934. The demurrer was properly sustained.
Even though the demurrer was improperly sustained, the appellant could not prevail in this appeal. He has made no effort to comply with the rules of this court in preparing his 2.  brief. He did not set out any propositions, points, and authorities as provided for under rule 21. Apparently no good faith effort was made to comply with said rule.
Judgment affirmed. *Page 416